 Case 3:19-cv-01610-N-BH Document 17 Filed 08/07/20                  Page 1 of 1 PageID 182



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 NGOZI AZUBUIKE and                            §
 SAMUEL AZUBUIKE,                              §
     Plaintiff,                                §
                                               §
 v.                                            §      Civil Action No. 3:19-CV-1610-N-BH
                                               §
 SELECT PORTFOLIO                              §
 SERVICING, INC.,                              §
      Defendant.                               §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court.

       Since Plaintiffs have not timely filed an amended complaint as allowed by the

recommendation, the Defendant’s Motion for Summary Judgment and Motion for Judgment on the

Pleadings, filed February 4, 2020 (doc. 12), is GRANTED as to the request for judgment on the

pleadings, and DENIED as moot as to the request for summary judgment. By separate judgment,

Plaintiffs’ claims against Select Portfolio Servicing, Inc., will be DISMISSED with prejudice.


       SIGNED this 7th day of August, 2020.

                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
